Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Response to Amendment
Applicant's amendment filed on 12/23/2021 have been entered and fully considered.  Claims 1, 5, 12-15 and 20 are amended, claims 3, 4, 17 and 18 are canceled, and claims 1, 2, 5-16, 19 and 20 are currently pending.

Response to Arguments
Applicant's arguments with respect to claims 1, 2, 5-16, 19 and 20 have been fully considered but are not persuasive.
Applicant argues that the cited references Swart, Shabtay and Pandharipande, alone or in combination does not disclose or suggest the processor circuitry of the electronic device is configured to forego the transmission of the positioning message based on the mobility parameter failing to satisfy a motion criterion, as recited in the independent claims and their respective dependent claims.
Examiner respectfully disagrees.  Pandharipande teaches the time-density (e.g. frequency) of the beaconing from the mobile device 8 may be adapted in dependence on the detected motion of the mobile device 8, e.g. in dependence on the motion class, such that the beaconing time-density is increased in response to a greater degree of motion of the mobile device, relative to a lesser time-density when there is a lesser 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5-9, 11-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Swart et al. (US 10,231,078 B1), hereinafter Swart, in view of . 

Regarding claim 1, Swart teaches an electronic device (Figure 2 and Col 4 Lines 45-55; electronic tag) comprising:
a memory circuitry (Col 3 Lines 37-50; one or more processors and unique stored program instructions; thus the program instructions is stored in a memory); 
a processor circuitry (Figure 2 and Col 4 Lines 45-55; microprocessor 203);
a wireless interface (Figure 2 and Col 4 Lines 45-55; antenna), and one or more sensors (Figure 2 and Col 4 Lines 45-55; accelerometer);
one or more sensors (Figures 1, 5, Col 4 Lines 14-27 and Col 5 Lines 37-45; accelerometer to sense motion),
5wherein the processor circuitry is configured to obtain sensor data from the one or more sensors (Figures 1, 5, Col 4 Lines 14-27 and Col 5 Lines 37-45; a tag using its accelerometer to sense motion), 
wherein the processor circuitry is configured to determine mobility data based on the sensor data (Figures 1, 5, Col 4 Lines 14-27; for a tag, the motion status is either a bit that says it is moving (or not), or numerical readings from its onboard accelerometer [interpreted as mobility data], or an increased transmission rate that implies that the tag is in motion),
wherein the processor circuitry is configured to determine based on the mobility data a mobility parameter indicative of the mobility data (Figures 1, 5, Col 4 Lines 14-27 and Col 5 Lines 37-45; a tag using its accelerometer to sense motion and obtain the mobility parameter comprising one or more of:
an amount of motion of the electronic device (Col 4 Lines 6-15; the motion status reported in the beacon's advertisement is at least one bit that toggles to represent "I see motion (in my room)' or "I see no motion (in my room)" and may also be several bits to include a description of how much motion is seen);
a velocity parameter representative of a velocity of the electronic device; and/or
a distance traveled by the electronic device,
wherein the processor circuitry is configured to control, based on the sensor data, 10transmission of a positioning message comprising the mobility data, via the wireless interface, to an associated location server device (Figures 1, 5, Col 4 Lines 6-27 and Col 5 Lines 37-48; the tag transmits its motion status to the bridge which in turn transmits information to the central location server via Wi-Fi).  
Swart may not specifically teach wherein the processor circuitry is configured to control, based on the sensor data and the mobility parameter, transmission of a positioning message.  In an analogous art, Shabtay teaches wherein the processor circuitry is configured to control, based on the sensor data (Paragraph 0053; the velocity of the mobile device may be estimated, for example, using on one or more motion sensors, such as, an accelerometer, a gyroscope, and the like) and the mobility parameter (Paragraph 0053; velocity of the mobile device), transmission of a positioning message (Paragraph 0053; mobile device 106 may transmit the input to server 102 at a 
The combination of Swart and Shabtay may not specificallyt each wherein the processor circuitry is configured to forego the transmission of the positioning message based on the mobility parameter failing to satisfy a motion criterion.  In an analogous art, Pandharipande teaches wherein the processor circuitry is configured to forego the transmission of the positioning message based on the mobility parameter failing to satisfy a motion criterion (Paragraph 0089; the time-density (e.g. frequency) of the beaconing from the mobile device 8 may be adapted in dependence on the detected motion of the mobile device 8, e.g. in dependence on the motion class, such that the beaconing time-density is increased in response to a greater degree of motion of the mobile device, relative to a lesser time-density when there is a lesser degree of motion (and adapting the time-density of the beaconing could be adapting frequency of a periodic transmission, or adapting probability of a randomized transmission). E.g. if the movement class is static, the beaconing frequency or time-density may be reduced).  Therefore, it would have been obvious to one of ordinary skill in the art before the 

Regarding claim 15, claim 15 recites similar features as claim 1, therefore is rejected for at least the same reason as discussed above regarding claim 1.  Further, Swart teaches a method, performed by an electronic device, for enabling uplink-based localization of the electronic device (Figures 1, 5, Col 4 Lines 6-27 and Col 5 Lines 37-48; the tag transmits its motion status to the bridge which in turn transmits information to the central location server via Wi-Fi), wherein the electronic device comprises one or more sensors (Figures 1, 5, Col 4 Lines 14-27 and Col 5 Lines 37-45; accelerometer to sense motion).  

Regarding claims 2 and 16, the combination of Swart/Shabtay/Pandharipande teaches all of the limitations of claims 1 and 15, as described above.  Further, Swart teaches wherein the processor circuitry is configured to control, based on the sensor data, the transmission of the positioning 15message comprising the mobility data to the associated location server device by controlling a periodicity of the transmission of the positioning message (Col 4 Lines 14-27; the tag increase transmission rate of the motion status message when the tag is in motion as detected by the accelerometer sensor of the tag).

wherein the processor circuitry is configured to: determine whether the mobility parameter indicative of the mobility data satisfies a motion criterion (Figure 5 and Col 4 Lines 14-27; motion status may be a one bit that says it is moving (or not)); and perform the control of the transmission of the positioning message comprising the mobility data and on the mobility parameter indicative of the mobility data (Figure 5 and Col 4 Lines 14-27; motion status may be a one bit that says it is moving (or not).  Figures 1, 5, Col 4 Lines 14-27 and Col 5 Lines 37-48; the tag transmits its motion status bit to the bridge which in turn transmits information to the central location server via Wi-Fi.  Col 4 Lines 6-15; the motion status reported in the beacon's advertisement is at least one bit that toggles to represent "I see motion (in my room)' or "I see no motion (in my room)" and may also be several bits to include a description of how much motion is seen).
In addition, Shabtay teaches perform the control based on the sensor data (Paragraph 0053; the velocity of the mobile device may be estimated, for example, using on one or more motion sensors, such as, an accelerometer, a gyroscope, and the like) and the mobility parameter (Paragraph 0053; velocity of the mobile device) of the transmission of the positioning message failing to satisfy the motion criterion (Paragraph 0053; mobile device 106 may transmit the input to server 102 at a first rate, e.g., once per minute, when mobile device 106 is moving at a velocity lesser than a predefined velocity or not moving at all; and mobile device 106 may transmit the input to server 102 at a second rate, greater than the first rate, e.g., once per second, when mobile device 106 is moving at a velocity greater than the predefined velocity).  Therefore, it would 

Regarding claim 6, the combination of Swart/Shabtay/Pandharipande teaches all of the limitations of claim 1, as described above.  Further, Swart teaches wherein the processor circuitry is 5configured to determine the mobility data based on the sensor data (Figures 1, 5, Col 4 Lines 14-27 and Col 5 Lines 37-45; a tag using the sensed numerical readings from its onboard accelerometer to determine the tag is in motion as motion status) by determining a mobility status parameter based on the sensor data (Figure 5 and Col 4 Lines 14-27; motion status may be a one bit that says it is moving (or not)), wherein the mobility data comprises the mobility status parameter (Figures 1, 5, Col 4 Lines 14-27 and Col 5 Lines 37-48; the tag transmits its motion status bit as to whether the tag is in motion or not to the bridge which in turn transmits information to the central location server via Wi-Fi).

Regarding claim 7, the combination of Swart/Shabtay/Pandharipande teaches all of the limitations of claim 1, as described above.  Further, Swart teaches wherein the processor circuitry is 10configured to determine the mobility data based on the sensor data (Col 4 lines 1-15; determined by a motion sensor that "I see motion" or "I see no motion") by determining, based on the sensor data , a relative movement parameter of the electronic device with respect to a position indicated by a previously transmitted mobility data, wherein the mobility data comprises the relative movement parameter (Col 4 Lines 1-15; the motion status report includes at least one bit that toggles to represent "I see motion" and "I see no motion" and may also include several bits to include a description of how much motion is seen, and indicators of recent history of motion-state transitions, and transmit this motion status message to the central location server).

Regarding claim 8, the combination of Swart/Shabtay/Pandharipande teaches all of the limitations of claim 1, as described above.  Further, Swart teaches wherein the wireless interface is configured to transmit, to the associated location server device, one or more additional positioning messages comprising the mobility data (Col 4 Lines 11-27; one or tags transmits a radio signal containing the tag's motion status to one or more bridges and then to the central location server.  The motion status may be a bit that says it is moving (or not), and/or numerical readings from its onboard accelerometer.  Claim 1; at least one tag for wirelessly transmitting its identification to the at least one bridge, where the at least one tag includes an accelerometer for reporting its motion status to the at least one bridge and a location engine server) 
The combination of Swart and Shabtay teaches all of the above limitation except over a plurality of consecutive payload transmission within a pre-determined time period.  However, it would have been an obvious matter of design choice to a person of ordinary skill in the art to transmit information over plurality of consecutive payload transmissions within a pre-determined time period because applicant has not disclosed 

Regarding claim 9, the combination of Swart/Shabtay/Pandharipande teaches all of the limitations of claim 8, as described above.  Further, Swart teaches wherein the one or more additional positioning messages of one or more consecutive payload transmissions comprise a temporary electronic device identifier (Col 5 Lines 1-12; this data can then be transmitted and/or stored in a database for correlation to motion status of one or more tags, thus device identifier of the tag is used.  Claim 1; a tag for wirelessly transmitting its identification to the at least one bridge).

Regarding claim 11, the combination of Swart/Shabtay/Pandharipande teaches all of the limitations of claim 1, as described above.  Further, Swart teaches wherein the processor circuitry is 30configured to control, based on the sensor data (Figure 5 and Col 4 Lines 14-27; a tag using the sensed numerical readings from its onboard accelerometer to determine the tag is in motion as motion status), transmission of a positioning message comprising the mobility data to the associated location server device by controlling, based on the sensor data (Figure 5 and Col 4 Lines 14-27; a tag using the sensed numerical readings from its onboard accelerometer to determine the tag is in motion as motion status), transmission of a positioning message comprising the mobility data to the associated location server device via one or more relay devices (Figures 1, 5, Col 4 Lines 14-27 and Col 5 Lines 37-48; the tag transmits its motion status bit to the bridge which in turn transmits information to the central location server via Wi-Fi).

Regarding claim 12, Swart teaches a positioning system (Figure 1) comprising:
electronic device (Figure 2 and Col 4 Lines 45-55; electronic tag) comprising:
a first memory circuitry (Col 3 Lines 37-50; one or more processors and unique stored program instructions; thus the program instructions is stored in a memory); 
a first processor circuitry (Figure 2 and Col 4 Lines 45-55; microprocessor 203);
a wireless interface (Figure 2 and Col 4 Lines 45-55; antenna), and one or more sensors (Figure 2 and Col 4 Lines 45-55; accelerometer);
one or more sensors (Figures 1, 5, Col 4 Lines 14-27 and Col 5 Lines 37-45; accelerometer to sense motion),
5wherein the first processor circuitry is configured to obtain sensor data from the one or more sensors (Figures 1, 5, Col 4 Lines 14-27 and Col 5 Lines 37-45; a tag using its accelerometer to sense motion), 
wherein the first processor circuitry is configured to determine mobility data based on the sensor data (Figures 1, 5, Col 4 Lines 14-27; for a tag, the motion status is either a bit that says it is moving (or not), or numerical readings from its onboard accelerometer [interpreted as mobility data], or an increased transmission rate that implies that the tag is in motion),
wherein the first processor circuitry is configured to determine based on the mobility data a mobility parameter indicative of the mobility data (Figures 1, 5, Col 4 Lines 14-27 and Col 5 Lines 37-45; a tag using its accelerometer to sense motion and obtain numerical readings from its onboard accelerometer.  The motion status is either a bit that says it is moving (or not), or numerical readings from its onboard accelerometer [interpreted as mobility data], or an increased transmission rate that implies that the tag is in motion), the mobility parameter comprising one or more of:
an amount of motion of the electronic device (Col 4 Lines 6-15; the motion status reported in the beacon's advertisement is at least one bit that toggles to represent "I see motion (in my room)' or "I see no motion (in my room)" and may also be several bits to include a description of how much motion is seen);
a velocity parameter representative of a velocity of the electronic device; and/or
a distance traveled by the electronic device,
wherein the first processor circuitry is configured to control, based on the sensor data, 10transmission of a positioning message comprising the mobility data, via the wireless interface, to an associated location server device (Figures 1, 5, Col 4 Lines 6-27 and Col 5 Lines 37-48; the tag transmits its motion status to the bridge which in turn transmits information to the central location server via Wi-Fi); and
	a location server device (Figure 1 item 105; central location server) comprising:
		a second memory circuitry (Col 3 Lines 37-50; one or more processors and unique stored program instructions; thus the program instructions is stored in a memory);
a second processor circuitry (Figure 5; location engine runs estimate 1 and/or 2, therefore a processor circuitry is present in order to perform the estimation); and
an interface (Figures 1, 5, Col 4 Lines 14-27 and Col 5 Lines 37-48; the tag transmits its motion status bit to the bridge which in turn transmits information to the central location server via Wi-Fi), 
wherein the interface is configured to receive, from the electronic device via one or more relay devices (Figure 1 and Col 4 Lines 14-27 and Col 5 Lines 37-48; one or more bridges), a positioning message comprising mobility data (Figures 1, 5, Col 4 Lines 14-27 and Col 5 Lines 37-48; the central location server receives motion status bits and information from the tags via bridges), and  
5wherein the second processor circuitry is configured to estimate a position of the electronic device based on the mobility data (Figure 1 and Col 4 Lines 25-35 and Col 5 Lines 37-48; the central location server processes the content of the tag's motion-status 
Swart may not specifically teach wherein the first processor circuitry is configured to control, based on the sensor data and the mobility parameter, transmission of a positioning message.  In an analogous art, Shabtay teaches wherein the processor circuitry is configured to control, based on the sensor data (Paragraph 0053; the velocity of the mobile device may be estimated, for example, using on one or more motion sensors, such as, an accelerometer, a gyroscope, and the like) and the mobility parameter (Paragraph 0053; velocity of the mobile device), transmission of a positioning message (Paragraph 0053; mobile device 106 may transmit the input to server 102 at a first rate, e.g., once per minute, when mobile device 106 is moving at a velocity lesser than a predefined velocity or not moving at all; and mobile device 106 may transmit the input to server 102 at a second rate, greater than the first rate, e.g., once per second, when mobile device 106 is moving at a velocity greater than the predefined velocity).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Swart and Shabtay because it would creative efficiently scalable, and may alleviate the process of manually measuring the fingerprints at many locations and the overhead of storing and/or managing the fingerprint database (Shabtay, Paragraph 0004).
The combination of Swart and Shabtay may not specificallyt each wherein the processor circuitry is configured to forego the transmission of the positioning message based on the mobility parameter failing to satisfy a motion criterion.  In an analogous art, Pandharipande teaches wherein the processor circuitry is configured to forego the transmission of the positioning message based on the mobility parameter failing to satisfy a motion criterion (Paragraph 0089; the time-density (e.g. frequency) of the beaconing from the mobile device 8 may be adapted in dependence on the detected motion of the mobile device 8, e.g. in dependence on the motion class, such that the beaconing time-density is increased in response to a greater degree of motion of the mobile device, relative to a lesser time-density when there is a lesser degree of motion (and adapting the time-density of the beaconing could be adapting frequency of a periodic transmission, or adapting probability of a randomized transmission). E.g. if the movement class is static, the beaconing frequency or time-density may be reduced).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Swart, Shabtay and Pandharipande because it would save power without sacrificing on positioning accuracy too much (Pandharipande, Paragraph 0089).

Regarding claim 13, the combination of Swart/Shabtay/Pandharipande teaches all of the limitations of claim 12, as described above.  Further, Swart teaches herein the positioning message comprises one or more of: a mobility status parameter; a relative movement 10parameter; an electronic device identifier; and a timestamp (Figures 1, 5, Col 4 Lines 14-27 and Col 5 Lines 37-48; motion status may be a one bit that says it is moving (or not), the tag transmits its motion status bit as to whether the tag is in motion or not to the bridge which in turn transmits information to the central location server via Wi-Fi).

wherein the interface is configured to receive one or more additional positioning messages comprising the mobility data (Col 4 Lines 11-27; one or tags transmits a radio signal containing the tag's motion status to one or more bridges and then to the central location server.  The motion status may be a bit that says it is moving (or not), and/or numerical readings from its onboard accelerometer) within a predetermined time period (Col 4 Lines 14-27; the tag increase transmission rate of the motion status message when the tag is in motion as detected by the accelerometer sensor of the tag) over a plurality of consecutive payload transmission within a pre-determined time period (Claim 1; at least one tag for wirelessly transmitting its identification to the at least one bridge, where the at least one tag includes an accelerometer for reporting its motion status to the at least one bridge and a location engine server).
The combination of Swart/Shabtay/Pandharipande teaches all of the above limitation except over a plurality of consecutive payload transmission within a pre-determined time period.  However, it would have been an obvious matter of design choice to a person of ordinary skill in the art to transmit information over plurality of consecutive payload transmissions within a pre-determined time period because applicant has not disclosed that transmission over plurality of consecutive payload within a pre-determined time period provides an advantage, is sued for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with transmission in one payload because whether information/message is being transmitted over one payload 

Regarding claim 20, claim 20 recites similar features as claim 12, therefore is rejected for at least the same reason as discussed above regarding claim 12.  Further, Swart teaches a method for enabling uplink-based localization of an electronic device (Figures 1, 5, Col 4 Lines 6-27 and Col 5 Lines 37-48; the tag transmits its motion status to the bridge which in turn transmits information to the central location server via Wi-Fi), wherein the electronic device comprises one or more sensors (Figures 1, 5, Col 4 Lines 14-27 and Col 5 Lines 37-45; accelerometer to sense motion).  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Swart in view of Shabtay and Pandharipande, as applied in the claims above, further in view of Wassingbo (US 2016/0259956 A1). 

Regarding claim 10, the combination of Swart/Shabtay/Pandharipande teaches all of the limitations of claim 2, as described above.  
The combination of Swart/Shabtay/Pandharipande may not specifically teach wherein the processor circuitry is 25configured to control a periodicity of the transmission of the positioning message and/or a frequency of the transmission of the positioning message based on a battery status parameter indicative of a battery status of the electronic device.  In an analogous art, Wassingbo teaches wherein the processor circuitry is 25configured to control a periodicity of the transmission of the positioning message and/or a frequency of the transmission of the positioning message based on a battery status parameter indicative of a battery status of the electronic device (Paragraph 0056; the frequency of transmission for a tag reader may be reduced if a tag reader reports that it is has less than a threshold remaining amount of battery power).   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Swart/Shabtay/Pandharipande and Wassingbo because it would save power without sacrificing on positioning accuracy too much.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Srilakshmi Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.G./Examiner, Art Unit 2647